UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-2365


LAURENCE W. SCHWARTZ,

                  Plaintiff – Appellant,

             v.

FIRST UNITED BANK & TRUST,

                  Defendant – Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (1:08-
cv-02019-AMD)


Submitted:    August 27, 2009              Decided:     September 11, 2009


Before KING and      SHEDD,   Circuit   Judges,   and    HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Griffin Vann Canada, Jr., James Andrew Sullivan, Jr., MILES &
STOCKBRIDGE, P.C., Rockville, Maryland, for Appellant.  Roger
Schlossberg,   Hagerstown,   Maryland; John  J.  Coyle,  Jr.,
Cumberland, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Laurence     W.    Schwartz       appeals   the     district   court’s

order   dismissing      his    declaratory      judgment      action.      We    have

reviewed the record and find no reversible error.                    Accordingly,

we   affirm    for     the    reasons    stated    by     the   district     court.

Schwartz v. First United Bank & Trust, No. 1:08-cv-02019-AMD

(D. Md. Nov. 24, 2008).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before    the    court    and    argument    would    not    aid   the

decisional process.

                                                                           AFFIRMED




                                          2